Per Curiam,
All that need be said in order to make clear the questions involved in this appeal and to vindicate the final decree is contained in the opinion of the learned president judge of the twenty-fifth judicial district, specially presiding, in which we all concur.
The decree is affirmed at the costs of the appellant, and it is further ordered that the defendant be allowed a period of twenty days from the date of the decree of this court within which to perform that part of the decree which reads “to remove the said sign post and its said foundation, and also to dig out of the ground all concrete or other foundation matter used in establishing the said foundation, and to fill in the hole left *483by the removal of said foundation and concrete With proper earth for sustaining sod,” and that that part of the decree relating to sodding be performed so soon thereafter as the weather will permit.